Mr. Justice Clark delivered the opinion of the court. Judgment was recovered in this case for $27.50, being for one month’s- rent of an apartment in the city of Chicago. The lease purported to be under seal, and was signed by the plaintiff in error, Mitchell, as lessee. On behalf of the lessors it was signed by Hopkins & Luther, as their agents. Plaintiff in error insists the lease should not have been received in evidence, because as it purports to be under seal the authorization of the agents, also under seal, should appear, and there was no such authorization shown. Such has been held to be the rule in cases where lessees sought to be charged with the rent did not sign the leases themselves, but the leases sought to be introduced purported to be signed by some one whose authorization under seal had not been shown Ingraham v. Edwards, 64 Ill. 526; Walsh v. Murphy, 167 id. 228. It has been often held, however, that where a lease contains mutual covenants and is executed by the lessor only, but is delivered to and accepted by the lessee, the latter is bound by its terms. Henderson v. Virden Coal Co., 78 Ill. App. 437; Fields v. Brown, 90 Ill. App. 195. The record shows that while the lessors in person did not sign the lease, it was delivered to and accepted by them; that they had given possession of the demised premises and accepted rent in accordance with the terms of the lease. The lessors, therefore, would not have been allowed to repudiate the contract. Fields v. Brown, supra. The plaintiff in error signed the lease as lessee and accepted benefit under it. He cannot now repudiate it. The contract need not necessarily have been under seal. Lake v. Campbell, 18 Ill. 106. Counsel for the plaintiff in error say that the entire case of the defendants in error having rested upon the sealed instrument signed by the agents, and they having declared upon the same as a specialty, they were not entitled to recover. In this statement counsel lose sight of the fact that in the Municipal Court of Chicago in cases of the fourth class no written pleadings are required. The court having jurisdiction of the subject-matter and the parties, may render such judgment as the justice in the case demands. Edgerton v. C. R. I. & P. Ry. Co., 240 Ill. 311. Cases turning upon pleadings are therefore not in point. The plaintiff in error alleges as a further ground for reversal that there was a practical eviction, because the premises had become uninhabitable, being infested with fleas. There is no proof in the record as to how the apartment became infested, — whether through the fault of the plaintiff in error or otherwise, — and we do not regard the defense thus interposed as conclusive. In any event it was a question of fact to be determined by the jury, and the jury decided it adversely to the plaintiff in error. This verdict has received the approval of the court below by its order overruling a motion for a new trial. We find no reason for reversing the judgment, and the same is affirmed. Affirmed.